Title: From Thomas Boylston Adams to John Quincy Adams, 20 December 1802
From: Adams, Thomas Boylston
To: Adams, John Quincy



Dear Brother
Philadelphia 20th: December 1802

Your favors of the 4th: & 12th: curret: are received, the first enclosing a post note for $50, which is placed to your credit. The flour for my mother is ordered, but since the shutting of the river, by the ice, I apprehend it will not reach Boston, ‘till Spring. When the bill is presented I will pay it.
The Chemical apparatus is so far advanced, that I believe it will be improper to retract, and as Dr: Woodhouse is preparing it as a particular favor, for the gentleman I employed to procure it, I am pledged to take it, if finished. It will be, I have reason to think very complete & satisfactory, so that I shall undertake to pay for it & send it to you with the bill, which will be about $35.
I thank you kindly for the interest you appear to take in my scheme. The hints, the prudential cautions and the well weighed suggestions, which your letter contains, shall be faithfully attended to. I had talked & thought them over and over before I wrote to you, and though you have placed the difficulties of the undertaking in no new light, they will be more deeply impressed on my mind, as corroborated by your opinion. I am aware of the labour, the anxiety, the vexation and the embarrassment, which are inseparable from such an enterprize, and what is still worse, at this time, and exposes the establishment to an uncommon portion of all these evils, is the bad repute into which it has fallen by reason of the lamentable remissness, with which the paper has been transmitted to its patrons. I believe that in consequence of this failure numbers will withdraw their names from the list of subscribers; many indeed who are well-wishers to the work and who feel an interest in its continuance; many through disgust will drop it, and some by accident or change of residence. All this must be anticipated, and until a radical reform shall have taken place in the management of the business, until all engagements are fulfilled, there can be no room to expect an increase of patronage.
With respect to the past contracts of the Editor, I shall effectually secure myself from their incumbrance. My connection is to be, in no degree, retrospective, but from the commencement of the ensuing year, I shall be jointly concerned, whether profit or loss be the portion of our efforts. Hard and uninterrupted toil must be the lot of this Co-partnership, during the first six months, and at the expiration of that period we shall be able to ascertain the fruits of it. Although you laugh at my caution respecting my secret, and I am well aware, that what you say is justified by experience, still I would cherish the hope, that my concern in this establishment, will not become so public as to make me a butt for the Jacobins. This however would not break my heart, but in another point of view, exposure might be detrimental; it might be an essential injury to me as a professional man. I must nevertheless be prepared to meet this event, and whatever consequences may attend it.
The assistance you have kindly promised us, will be of great service, and I may venture to assure you, that whatever communications you may make shall receive the earliest attention. You have contributed more original matter from the commencement of the work, than any man in the Country, and your translation of Büllow has filled the Columns of the Port folio, when a dearth of better matter, made the profuse publication of it indispensible. But Büllow’s race is nearly run, and considering the outcry it has occasioned, against the Editor, I will not say, that it had better have been altogether omitted, but that judicious extracts from it, accompanied by spirited comments, would have been a more acceptable mode of publication. I wish I had sufficient confidence in my powers and in the extent of my knowledge to attempt a refutation of the offensive & false matter, which Bulow’s work contains; it would be read with interest, by many, while some would doubtless exclaim, “the remedy is worse than the disease.” Some thing must be said about it “publicly,” as Mr: Jefferson said of Paine’s anti-heretic work, the Rights of Man. It is in my opinion a work, by no means contemptible, and I can actually see no good reason, why the publication of a translation should be deemed such a crime in the Editor of the Port Folio.
I had no motive for referring you to Terence, in my last, other than that you suggest. I exult whenever a spark of genius or taste is emitted from this region; it shines bright by contrast, though in itself perhaps but “poor & indigent” & like the moon, “borrowing lustre from an higher sphere.” Our Aegis is juvenile, but somewhat addicted to literature, and valuable by reason of the scarcity of such Youth among us.
The Ode appeared in No 43, and had I suspected the failure of your paper I could have sent you a No by the Mail, which carried by letter. I send you the missing No 41, and a supernumerary 43d. After the first of next month I believe there will be no room for complaints of irregularity, in the transmission.
It was my intention to ask you to send round by water, the volumes of original letters in your possession, that I might select and transcribe such as contain matter of interest. It would consume too much of your time to make copies with your own hand, and if you are not fearful of the risk of sending them, I will still express my wish to receive them. You have carte-blanche for all you may think fit to write or communicate, and in these times I think you will not be very tame; but depend upon it, that our politics shall not be tainted with any foreign mixture.
I have not written all I want to say on the subject of our project. It must be reserved for a future letter—If, as my friend Oldschool facetiously wrote from his rural refuge, we should “at length deviate into the path of prosperity,” you will soon perceive a change in the complexion of our lucubrations—the face of our folio, instead of the frowns of gloom & disappointment, shall wear the smiles of jocund hilarity; and as worthy descendants of “that persevering patriarch we read of, in the enchanting book of Genesis,” it may be said of us, “Gad, a troop shall overcome him but he will overcome at the last.”
Adieu.

   Dennie.

